It is not necessary for me to deliver an opinion in this case, as I fully concur in the decision upon the ground upon which it is put: i. e. from the words of the will, it was the intention of the testator to make the defendant his "universal legatee."
But, as I delivered the opinion in Pippin v. Ellison, 34 N.C. 61, and was guilty of uttering an "obiter dictum," by laying down a broader proposition than the decision called for, (which I have always endeavored most studiously to avoid) it is not improper for me to refer to Campbell v.Smith, 10 N.C. 590, where the decision is put on the word "property" perse, and as used "in the Bill of Rights," does not include debts and otherchoses in action. HENDERSON, J. "A debt or duty is not property in the proper sense of the word, although to comply with the intent, it is often so taken. Property is a thing over which a man may have dominion and power to do with as he pleases: he may give grant or sell it, at his pleasure. — A person has an interest in a debt or duty, but a property in athing only, either natural or artificial. He cannot give or grant a debt or duty, because it is not property."
Per curiam.
Bill dismissed.
Cited: Page v. Atkins, 60 N.C. 269; Hollowell v. Manly, 179 N.C. 265.
(80)